Citation Nr: 0005701	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-09 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty for training from June to 
August 1991 and on active duty from February 1992 to November 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that determined that the 
veteran's death was the result of his own willful misconduct 
and not incurred in the line of duty.

The case was previously before the Board in May 1997, when it 
was remanded to obtain additional records and determine 
whether or not the appellant had status as a claimant.  By 
administrative decision in August 1998, the appellant was 
recognized as the veteran's surviving spouse. 

Additional written statements were received at the Board in 
June 1999.  The appellant waived the RO's consideration of 
this evidence.  Therefore, the case need not be returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

l.  Sufficient evidence for an equitable disposition of the 
appellant's appeal has been obtained.

2.  The veteran died during active service on November 27, 
1993, as the result of a self-inflicted gunshot wound to the 
forehead.

3.  The veteran was intoxicated at the time of the fatal 
incident,  and the intoxication was the proximate cause of 
the injury causing his death. 

4.  The veteran intentionally became intoxicated with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

5.  The veteran's death was the result of abuse of alcohol.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established, and the criteria for entitlement to 
dependency and indemnity compensation (DIC) benefits have not 
been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.1(l)-(n), 3.301, 3.312 (1999); VAOPGCPREC 11-96.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran died during active service on November 27, 1993, 
as the result of a self-inflicted gunshot wound to the 
forehead.  He was at a friend's house at the time of the 
incident.  An April 1994 line of duty (LOD) investigation 
report disclosed that an eyewitness was seated next to the 
veteran at the time of the injury.  According to this 
eyewitness, the veteran was playing with a handgun when he 
accidentally shot himself in the forehead.  Alcoholic 
beverages were found at the scene and an autopsy report 
revealed that the veteran's blood alcohol level was .288% at 
the time of his death.  

The medical examiner's narrative summary of the circumstances 
surrounding the death included that the veteran was sitting 
on a couch with a second person with a small caliber handgun 
in his hand.  He pointed the gun to his forehead and fired a 
single shot.  The autopsy report showed that blood stained 
the dorsal surface of the veteran's left hand and was 
associated with a faint brown-black, sooty-like stain at the 
base of the long finger.  There was a firmly held contact 
gunshot wound in the forehead with a muzzle imprint with 
powder ring.  The autopsy report listed the manner of death 
as suicide.  However, the death certificate, signed by the 
doctor that conducted the autopsy, listed the cause of death 
as an accident.  As indicated on the certificate, the autopsy 
findings were considered prior to the completion of the cause 
of death.

The LOD investigation report further indicated that the 
handgun in the veteran's possession at the time of his death 
was not registered on post.  Ballistics tests matched the 
bullet found in the veteran's head to the weapon.  He had 
damaged the firing pin in the weapon; however, it would still 
fire with the firing pin turned around but would not chamber 
another round.  All safety mechanisms were functional on the 
weapon.  The veteran's competence in handling the weapon 
could not be determined; however, several statements 
indicated that he was reckless with it and often played with 
it.  The veteran's intoxication at the time of death was 
sufficient to rule out any level of reasonable control.  

The LOD investigation report noted that a question of suicide 
arose based upon the veteran's lifestyle.  He had several 
problems, including facing Uniform Code of Military Justice 
(UCMJ) action for offenses such as driving under the 
influence (DUI), failure to obey a noncommissioned officer 
(NCO), failure to obey a court order, assaulting his wife, 
drinking in the barracks and possible use of illicit drugs.  
He was previously summary court-martialed for larceny and 
underage drinking and was recommended for and going through 
the process of chapter out of the military.  His marriage had 
recently broken up and his wife was sent home prior to the 
dissolution of the marriage.  He was having problems with his 
platoon members due to distrust following the summary court-
martial and accusing another platoon member of having an 
affair with his wife.  The veteran also owed about four 
thousand dollars in debts and fines.   

During a suicide prevention brief on the night before the 
incident, the veteran mentioned that he often thought about 
suicide, although he denied having any intention of 
committing suicide.  The counselor did not perceive any 
problem.  The possibility of suicide was ruled out by the 
eyewitness testimony, an inconclusive psychological autopsy, 
and the high level of intoxication.  

The LOD investigation report also explored the possibility of 
homicide.  The veteran had apparently been threatened a few 
weeks prior to his death by soldiers who had suspected that 
he turned them in to the police for using illegal drugs.  
Thereafter, a witness reported that the veteran brought a 
handgun to work.  The veteran and his room and car were 
searched, but the handgun was not found.  He denied having a 
weapon.  The possibility of homicide was, likewise, ruled out 
based on the eyewitness testimony.  

The service branch made no determination as to whether the 
veteran's death occurred in the line of duty.  The appellant 
claimed entitlement to DIC benefits in December 1993.  An 
administrative decision by the RO dated in December 1994 
determined that the veteran's death was the result of his own 
willful misconduct and not incurred in the line of duty.  The 
appellant submitted a notice of disagreement with this 
decision in February 1995.  A statement of the case was 
issued in March 1995 and a substantive appeal was received at 
the RO in April 1995.

In this case, the February 1995 notice of disagreement, the 
April 1995 substantive appeal and the March 1997 informal 
hearing presentation include statements pertinent to the 
appellant's claim.  These statements are as follows:

(1)  "On base at Fort Richardson they sell alcohol beverages 
in several stores.  They also have a bar called 'NCO club'.  
I don't understand how it is o.k. for the military to sell  
alcohol beverages, but it was so wrong for my husband to be 
drinking while he was off duty."  

(2)  "My husband went to his first sergeant a couple of days 
before his death and reported threats on his life.  I have 
recently received pictures from the crime scene.  There are 
several things that make me believe it was not an accident.  
For instance, my husband was shot in the forehead between the 
eyes.  It was a straight in shot.  If my husband had shot 
himself accidentally or not, that would have been really hard 
to do.  Also my husband was right handed and he had the car 
keys in the palm of his right hand with the ring around his 
pointer finger.  I belive [sic] my husband was murdered and I 
also belive [sic] this is a cover up."  

(3)  "[The appellant] contends, as does The American Legion, 
that the veteran's gunshot wound was a direct result of an 
uncertified mental disorder which led to his death."  

A field examination was conducted in September 1997.  It was 
noted at that time that the appellant did not know the 
whereabouts of her mother-in-law.  Based upon the appellant's 
response, the field examiner guessed that she did not get 
along with her mother-in-law.  The veteran's mother was not 
able to be located for interview. 

In support of her claim, the appellant submitted photographs 
of the veteran taken at the time of his death.  The 
photographs showed that the veteran held his car keys in his 
right hand at the time of his death.  The appellant again 
claimed that the veteran was murdered as a cover up.  She 
provided statements that she allegedly took from his service 
file.  The statements are not signed and bear no date or any 
indication of their origin.  They indicate that the veteran 
filed a report after being threatened and "ruffed" up by 
co-workers on November 22, 1993.  One of the co-workers 
reportedly told the veteran that he could have him killed for 
$250.00.  

The appellant also provided an October 1998 written statement 
which appears to be in the appellant's handwriting and was 
purportedly signed by the veteran's mother.  The letter 
discusses the status of veteran's and the appellant's marital 
relationship prior to his death. 

Additional evidence was forwarded to the Board in June 1999, 
including a copy of the October 1998 statement from the 
veteran's mother, a written statement (in different 
handwriting) from the veteran's mother, and a letter 
allegedly from the veteran.  The latter two documents appear 
to be in the same handwriting.  The purported letter from the 
veteran was undated and addressed to his mother.  The letter 
indicated that the veteran did not want his mother to cry for 
him, now that he was gone.  It was allegedly written in 
contemplation of death.


II.  Legal analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The law provides for the payment of dependency and indemnity 
compensation to the surviving spouse of a veteran who dies 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (1999).  "Service-connected" means 
that the disability resulted from personal injury suffered in 
line of duty in the active military service.  38 U.S.C.A. 
§ 1110 (West 1991) (emphasis supplied).  No compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  Id.  If 
a service member dies while on active duty, it is presumed 
that death occurred in the line of duty.  However, VA 
regulations preclude the awarding of dependency and indemnity 
compensation benefits to a service member's widow where his 
death was the result of his own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 C.F.R. §§ 3.1(l)-(n), 
3.301 (1999); Smith v. Derwinski, 2 Vet. App. 241, 243-244 
(1992); VAOPGCPREC 11-96.

Therefore, either willful misconduct or the abuse of alcohol 
causing death will preclude a finding that the death was in 
the line of duty.  If the death was not in the line of duty, 
it cannot be service connected.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibitive action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of law administered by the Department of 
Veterans Affairs.  

(1)  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and 
reckless disregard of its probable 
consequences. 

(2)  Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3)  Willful misconduct will not be 
determinative unless it is the proximate cause 
of the injury, disease or death.  

38 C.F.R. § 3.1(n) (1999). 

Further, simple drinking of alcoholic beverages is not, of 
itself, willful misconduct.  The deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to the effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1999).  However, an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For these purposes, alcohol abuse means the use 
of alcoholic beverages over time, or such excessive use at 
any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d) (1999). 

It is undisputed that the veteran was on active duty at the 
time of his death.  His death is therefore deemed to have 
been incurred in line of duty unless it is shown that he 
engaged in willful misconduct, and that such misconduct 
proximately caused his death, or it is shown that his injury 
and death were the result of abuse of alcohol or drugs. 

The National Safety Council, U.S. Department of 
Transportation, Departments of the Army, Navy and Air Force, 
and Defense Supply Agency have established that .10 percent 
or more blood alcohol establishes a presumption that a person 
was under the influence of intoxicating liquor.  M21-1, Part 
IV, Chapter 11, 11.04(c)(2) (March 25, 1996).  As indicated 
above, the veteran had a blood alcohol level of .288 percent 
at the time of his death, which is nearly three times the 
level establishing a presumption of intoxication.

In this case, the Board finds that the record unequivocally 
demonstrates that the veteran's intoxication proximately 
resulted in his injury and death, and that he intentionally 
became intoxicated with knowledge of or wanton and reckless 
disregard of its probable consequences.  An eyewitness to the 
accident reported that the veteran was playing with a handgun 
when he accidentally shot himself in the forehead.  His blood 
alcohol level of .288 percent indicates that he had 
voluntarily ingested such a quantity of alcohol as to be 
physically and mentally unqualified to handle a dangerous 
weapon.  His handling of the handgun while he was severely 
intoxicated establishes a wanton and reckless disregard of 
the probable consequences.  The other evidence of record 
indicates that there was nothing in the condition of the 
handgun which would be an obvious cause of the accident or 
contribute to cause the accident.  The veteran had damaged 
the firing pin, but the weapon was still able to be fired.  
All safety mechanisms were functional on the weapon.  Other 
than the veteran's extremely high level of intoxication and 
reckless disregard for the consequences of his actions, there 
is no evidence of record to explain the accident.  

The appellant's first argument noted above is essentially 
that the veteran should not be held responsible for his 
intoxication and resulting death because alcohol was sold on 
base at Fort Richardson.  First, the appellant has not 
established, nor does the evidence of record show, where the 
alcohol consumed by the veteran at the time of his death was 
purchased.  He apparently ingested the alcohol at a friend's 
house, and was of legal age to purchase and drink alcohol.  
Second, the simple drinking of alcoholic beverages is not, of 
itself, willful misconduct.  Rather, it was the veteran's 
excessive consumption of alcohol, which was entirely within 
his own control, and reckless handling of a dangerous weapon 
which led to his death in this case.  The veteran had faced 
military punishment for driving under the influence, drinking 
in the barracks, and underage drinking.  Therefore, he was 
aware of the serious consequences of drinking to excess, and 
acted with complete disregard of the probable consequences.  
38 C.F.R. § 3.1(n) (1999).  He surely knew better than to act 
as he did. 

With respect to the appellant's second contention noted 
above, the Board finds that the possibility of both suicide 
and homicide were ruled out by an eyewitness to the event, 
who reported that the veteran accidentally shot himself.  
There is no evidence of record to contradict the eyewitness 
account of the event.  During a suicide prevention brief on 
the night before the incident, the veteran mentioned that he 
often thought about suicide, but denied having any intention 
of committing suicide.  The counselor did not perceive any 
problem.  Moreover, the appellant has provided no evidence, 
as distinguished from speculation, that the wound was other 
than self inflicted or of any "cover up" of the veteran's 
death on the part of the service department.  Regardless of 
whether or not the veteran was right or left handed, he held 
the gun in his left hand at the time he fired it, as shown in 
the autopsy report.  Written statements have been submitted 
in connection with this appeal that are of questionable 
authenticity, as discussed above, including an undated letter 
allegedly written by the veteran to his mother indicating 
that he was contemplating death, i.e., either by suicide or 
homicide; statements allegedly from the veteran's mother that 
are in two obviously different styles of handwriting; and the 
purported statement from the veteran's military files, which 
is undated, unsigned, and contains no markings to identify 
its provenance.  Furthermore, as to the statements purported 
to be from the veteran's mother, the appellant asserted to 
the field examiner that she had no idea how to locate her 
mother-in-law.  It is difficult to reconcile her reported 
ignorance as to her mother-in-law's whereabouts with the 
subsequent submission of two purported statements (in 
different handwriting) from the mother-in-law.  The Board 
assigns no probative weight to these documents, and finds the 
appellant's credibility to be questionable.

Finally, the record contains no indication of any factors 
such as "an uncertified mental disorder" which might have 
impaired the veteran's mental state on the date in question.  
The appellant has not indicated if or when the veteran was 
ever treated for such a disorder.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (The VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role. . . .  [T]he "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim.")  Efforts to obtain 
the veteran's service medical records have been unsuccessful.  
In any event, there is nothing in the record to show that the 
veteran did not act intentionally or voluntarily in consuming 
the alcoholic beverages to a point of intoxication.  Further, 
as determined above, suicide is not at issue here.  See 38 
C.F.R. § 3.302 (1999).  As determined by the LOD, police 
department, and the death certificate, which was prepared by 
the medical examiner who conducted the autopsy, the veteran's 
death was accidental.  To find that the veteran committed 
suicide would be no more than mere conjecture. 

After considering the gross level of impairment caused by a 
blood alcohol level of .288 percent, and given the absence of 
any other explanations for the cause of the accident, the 
Board finds that the preponderance of the evidence supports a 
finding that the proximate cause of the fatal injury 
sustained by the veteran was his impairment caused by abuse 
of alcohol, and that the injury from which he died was not 
incurred in the line of duty.  In balancing the evidence for 
and against the appellant's claim, it is important to note 
that the LOD investigation report and autopsy report include 
positive findings regarding the involvement of alcohol in the 
accident.  In contrast, the only evidence supporting the 
appellant's contention are her unsupported allegations.  
Under such circumstances, the Board concludes that the injury 
resulting in the veteran's death was not incurred in the line 
of duty, but was a result of his own willful misconduct and 
from the abuse of alcohol, and the veteran's spouse is 
precluded from receiving VA DIC benefits.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule under law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established, and entitlement to 
dependency and indemnity compensation (DIC) benefits is 
denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

